COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
  Mark A. Beall,                                                  No. 08-16-00213-CV
                                                  §
                        Appellant,                                     Appeal from the
                                                  §
  v.                                                           County Court at Law No. 2
                                                  §
  Central City Austin Church,                                    of Travis County, Texas
                                                  §
                         Appellee.                             (TC# C-1-CV-16-004298)
                                              §
                                            ORDER




       Pending before the Court is Appellant’s motion to enforce the law of acquiescence. To the

extent Appellant is requesting the Court to consider affidavits or other evidence which is not part

of the clerk’s record or reporter’s record, the motion is denied. In reviewing the issues presented

on appeal, the Court is limited to considering the appellate record.



                IT IS SO ORDERED this 3rd day of May, 2017.


                                              PER CURIAM



Before McClure, C.J., Rodriguez, and Palafox, JJ.